Title: From John Adams to James Brackett, 12 February 1819
From: Adams, John
To: Brackett, James



Dear Sir
Quincy Feby. 12th: 1819.

I have received your favour of yesterday. The condition you mention or refer to is altogether inadmissable. No line or  section of any line or point of any line between us has ever been agreed upon by me or any person authorized by me or by my order or with my consent or knowledge.
I have been informed that boundary trees or blazed trees have been cut down & carried away that heaps of stones known for marks of boundary have disappeared and others have risen up which you will not believe have dropped from the skies or risen from the earth without hands. If such confusion of land marks takes place in that wilderness it is high time for some one to rise up & appeal to the laws and see if they will afford him justice in that wilderness. I am not capable of being such a champion but you know that if you refuse to unite with me in an application to the fence viewers, I have a right to demand of them to undertake the decision between us. The present fence viewers I know to be men of substance, experience, judgement & integrity. But March meeting is so near that it will be impossible for them to go through the business before their office will expire. I shall therefore wait to see who will be their successors and shall take my own time & my own way to seek my own remedy. In the mean time I remonstrate against your cutting one tree or one shrub within my right line.
It will be extremely difficult to convince Judges, Jurors or Fence viewers that a claim of an ox-bow or a half moon crowded into the right line of my lot is or can be well founded.
I am Sir, notwithstanding our present difference of opinion still & ever your friend / & humble servant
John Adams